Filed 10/27/20 Do v. Raytheon Company CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR



TRISTAN DO,                                                     B293950

    Plaintiff, Respondent, and                                  (Los Angeles County
Cross-Appellant                                                 Super. Ct. No. BC603539)

       v.

RAYTHEON COMPANY,

    Defendant, Appellant, and
Cross-Respondent.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Michelle Williams Court, Judge and Joanne B.
O’Donnell, Judge. Affirmed.
      Pine Tillett Pine, Norman Pine, Scott Tillett, and R. Chris
Lim; Barrera and Associates, Patricio T.D. Barrera; Vida M.
Holguin for Plaintiff, Respondent, and Cross-Appellant.
      Gordon Rees Scully Mansukhani, Stephen E. Ronk,
Christopher R. Wagner, and Erika L. Shao for Defendant,
Appellant, and Cross-Respondent.
                       INTRODUCTION

       Tristan Do sued his employer, Raytheon Company, and his
supervisor, Hector DeSimone, while on a stress-related medical
leave of absence. Do alleged Raytheon and DeSimone
discriminated against him based on his sexual orientation and
subjected him to a hostile work environment. He also claimed
Raytheon failed to accommodate him for disabling stress and
PTSD caused by the discrimination and harassment he endured
while working at the company.
       The jury found in favor of Raytheon and DeSimone on Do’s
discrimination and harassment claims, but found Raytheon liable
for failure to reasonably accommodate and failure to engage in
the interactive process. It awarded Do compensatory damages
totaling $1 million and $750,000 in punitive damages. The trial
court later awarded attorneys’ fees and costs to Do.
       Raytheon appeals the judgment to the extent it held
Raytheon liable for failure to reasonably accommodate and
engage in the interactive process. Do cross-appeals, contending
the trial court abused its discretion when determining the
amount of attorneys’ fees and costs awarded to him.
       We affirm the judgment and the attorneys’ fees and costs
order.

      FACTUAL AND PROCEDURAL BACKGROUND

      Do began working at Raytheon in 2004 as a mechanical
engineer. Beginning in 2012, he reported directly to DeSimone.
Just a few months into their working relationship, DeSimone
started treating Do “differently,” assigning Do a “heavier
workload,” treating Do “harsh[ly],” and yelling at him in
meetings.
      In 2013, Do suffered from Bell’s Palsy, and took a six-week
medical leave of absence. Do returned to work, but was “scared

                                2
that [his] Bell’s Palsy would come back . . . .” In February 2015,
as a result of DeSimone’s continued alleged harassment, Do
suffered from severe stress and took another medical leave of
absence.
      On December 8, 2015, while still on a stress-related
medical leave of absence, Do filed a complaint against Raytheon
and DeSimone alleging sexual orientation discrimination,
constructive termination, assault and battery, harassment,
retaliation, and failure to prevent discrimination and
harassment. Do then filed a first amended complaint (FAC),
adding two disability-related claims against Raytheon: (1) failure
to reasonably accommodate; and (2) failure to engage in the
interactive process. In the FAC, Do alleged that stress resulting
from the continued harassment perpetrated by DeSimone caused
him to take a stress-related medical leave of absence that
continued up to the time he filed the FAC.
      On February 17, 2017, while still on a leave of absence, Do
sent an email to Raytheon stating, in part, that he would like to
return to work and a “reasonable accommodation could include
an attempt to return to work part-time to a Raytheon business
located in LA County where [he] live[d], although [he] would
consider Orange County” but he did “not believe that returning to
work for the management who [he] believe[d] acted
discriminatorily towards [him] and caused [his] physical and
emotional injuries – including PTSD, [was] best for [his]
recovery.” Raytheon responded, stating it did not have “any open
requisitions in Los Angeles [C]ounty” and “[t]he only position
available [was] the position [he] held when [he] went out on a
leave of absence, reporting to the same manager.” The response
omitted any reference to Orange County. Do did not return to
work, and Raytheon terminated him on April 7, 2017.
      Before trial, Raytheon filed a motion in limine to exclude
evidence, argument, or testimony regarding Do’s request for a
new supervisor, asserting a request for a new supervisor as an

                                3
accommodation for a disability is per se unreasonable. The court
denied the motion.
       During trial,1 Raytheon requested the trial court approve a
special jury instruction based on a holding in Higgins-Williams v.
Sutter Medical Foundation (2015) 237 Cal.App.4th 78, 84
(Higgins-Williams): “An employee’s inability to work under a
particular supervisor because of anxiety and stress related to the
supervisor’s standard oversight of the employee’s job performance
does not constitute a [mental] disability under FEHA. [Citation.]”
Following argument, the court denied Raytheon’s request, stating
it would be “unduly confusing to the jury.”
       The jury found in favor of Raytheon on Do’s claims for
discrimination, retaliation, harassment, and failing to prevent
discrimination or harassment. It found Raytheon liable, however,
for failure to reasonably accommodate and failure to engage in
the interactive process, and awarded Do compensatory damages
totaling $1 million and $750,000 in punitive damages. It found in
favor of DeSimone on all of Do’s claims against him individually.
       After the court entered judgment against Raytheon, the
company moved for a new trial and filed a motion for judgment
notwithstanding the verdict.2 The court denied both motions.
       Do filed a motion seeking to recover $1,996,766 in
attorneys’ fees, $55,322.29 in expert fees, and costs. Raytheon
filed a motion to tax costs. The court awarded Do $695,090 in
attorneys’ fees. It explained the amount of fees sought “must be
reduced to reflect issues relat[ing] solely to the discrimination,
harassment and retaliation claims,” on which Raytheon
prevailed. The court denied Do’s request for expert fees, and
taxed Do’s claimed costs by $5,273.65.


1     Judge Michelle Williams Court presided over the trial and
ruled on the motions in limine.
2    The court entered a separate judgment in favor of
DeSimone.
                               4
      Raytheon appeals from the judgment and Do cross-appeals
from the attorneys’ fees and costs order.

                          DISCUSSION

I.    RAYTHEON’S APPEAL

      A.    Substantial Evidence Supported the Jury’s
            Reasonable Accommodation Verdict

       “Under [Government Code] section 12940,[3] it is an
unlawful employment practice ‘to fail to make reasonable
accommodation for the known physical or mental disability of an
applicant or employee’ unless the employer demonstrates doing
so would impose an undue hardship. (§ 12940, subd. (m).) The
essential elements of a failure to accommodate claim are: (1) the
plaintiff has a disability covered by . . . FEHA; (2) the plaintiff is
a qualified individual (i.e., he or she can perform the essential
functions of the position [with accommodation]); and (3) the
employer failed to reasonably accommodate the plaintiff’s
disability. [Citation.]” (Wilson v. County of Orange (2009) 169
Cal.App.4th 1185, 1192.)
       Raytheon contends substantial evidence did not support the
jury’s reasonable accommodation verdict because: (1) Do did not
suffer from a disability under FEHA; (2) Do’s request to be
transferred to a new supervisor was per se unreasonable; and
(3) Do offered no evidence that an alternate position was
available to him. We disagree for the reasons discussed below.

             1.    Substantial Evidence of Do’s Disability
     A qualifying “‘[m]ental disability’” under FEHA includes
“any mental or psychological disorder . . . , such as . . . emotional
or mental illness” that “limits a major life activity.” (§ 12926,

3    All further undesignated statutory references are to the
Government Code.
                               5
subd. (j)(1).) The term “major life activity” is broadly construed
and includes “physical, mental and social activities, and
working[ ]” (id., subd. (j)(1)(C)); “limits” means the achievement
of a major life activity is made difficult. (id., subds. (j)(1)(A) &
(B)). Further, under California law, “‘working’ is a major life
activity,” whether or not “the actual or perceived working
limitation implicates a particular employment or a class or broad
range of employments.” (§ 12926.1, subd. (c).)
       Here, Do was diagnosed with “post-traumatic stress
disorder from hostile work environment” and “major depressive
disorder recurrent episode severe.” Do received ongoing
treatment for his mental disabilities by two medical
professionals, and was prescribed medication. Do’s treating
psychiatrist testified that, at the time of trial, he could return to
work in a “non-hostile environment,” but he was not able to
return to work in 2015 or 2016.
       Raytheon concedes PTSD and depression generally qualify
as disabilities entitled to protection under FEHA. It argues,
however, that based on Higgins-Williams, supra, 237 Cal.App.4th
78, Do’s conditions are not disabilities under FEHA because he
could perform his job as an engineer at Raytheon, just not under
DeSimone’s supervision. We are unpersuaded.
       In Higgins-Williams, plaintiff’s treating physician
diagnosed her with “adjustment disorder with anxiety,” and
“reported plaintiff’s disabling condition as ‘“stress[] when dealing
with her Human Resources and her manager.”’” (Higgins-
Williams, supra, 237 Cal.App.4th at p. 81.) Based on the
physician’s diagnosis, the company granted plaintiff a stress-
related leave of absence from work. (Ibid.) When plaintiff
returned to work, her supervisor began singling her out for
negative treatment, was curt and abrupt with her, and on one
occasion “grabbed plaintiff’s arm and yelled at her, after which
plaintiff suffered a panic attack, left work, and never returned.”
(Id. at p. 82.) Plaintiff submitted a disability accommodation

                                 6
request form, requesting a transfer to a different department
under a different supervisor. (Ibid.) Thereafter, her treating
physician recommended extending the leave two more months.
When the company refused and plaintiff did not return to work,
the company fired her. (Id. at pp. 82-83.) Plaintiff sued the
company for disability discrimination, failing to engage in an
interactive process, failing to make reasonable accommodations,
retaliation, and wrongful termination. (Id. at p. 81.) The Third
Appellate District affirmed the trial court’s grant of summary
judgment in favor of the company, holding “an employee’s
inability to work under a particular supervisor because of anxiety
and stress related to the supervisor’s standard oversight of the
employee’s job performance does not constitute a disability under
FEHA. [Citations.]” (Id. at p. 84.)
       Even assuming we agree with the holding in Higgins-
Williams, an issue we will address below in section I.B, the
record contains substantial evidence from which the jury could
have concluded DeSimone’s actions did not constitute “standard
oversight.” For example, Do testified DeSimone yelled at him in
group meetings and treated him more “harshly” than other
employees DeSimone supervised. One of Do’s coworkers, Mr.
Shakeridge, testified he observed DeSimone treating Do with
“hostility” at status meetings and “everybody became
uncomfortable” in the meetings. Another coworker, Ms. Munoz,
testified she observed DeSimone treating Do “poorly” and
DeSimone “picked on [Do].” She further testified she left a
meeting once after observing DeSimone get “heated at [Do]
probably about nothing” and it was “very uncomfortable to watch
it.”
       That the jury concluded Do was not harassed or
discriminated against based on his sexual orientation does not
mean DeSimone acted appropriately and exercised “standard
oversight.” We therefore conclude substantial evidence supports


                                7
the jury’s finding that Do suffered from a FEHA-protected
disability, i.e., a disability that limited his ability to work.

             2.    Do’s Transfer Request was Not
                   Unreasonable as a Matter of Law

       “‘Reasonable accommodation’ is defined in . . . FEHA and
its implementing regulations only by way of example.
[Citations.]” (Nadaf-Rahrov v. Neiman Marcus Group, Inc. (2008)
166 Cal.App.4th 952, 972, fn. omitted.) Reasonable
accommodation may include “reassignment to a vacant position.”
(§ 12926, subd. (p)(2); Cal. Code Regs., tit. 2, § 11065, subd.
(p)(2)(N); see also id., § 11068, subd. (d)(1)(A) [“As a reasonable
accommodation, an employer or other covered entity shall
ascertain through the interactive process suitable alternate,
vacant positions and offer an employee such positions, for which
the employee is qualified, under the following circumstances: [¶]
(A) if the employee can no longer perform the essential functions
of his or her own position even with accommodation . . . .”].)
       Ignoring the plain language of FEHA, Raytheon relies on
an unpublished federal district court opinion (Alsup v. U.S.
Bancorp (E.D. Cal., Jan. 15, 2015, No. 2:14-CV-01515-KJM-DAD)
2015 U.S. Dist. LEXIS 5100 (Alsup)) to argue Do’s request for a
transfer was unreasonable as a matter of law. While unpublished
federal district court opinions are citable, they do not constitute
binding authority. (City of Hawthrone ex rel. Wohlner v. H&C
Disposal Co. (2003) 109 Cal.App.4th 1668, 1678, fn. 5.) We
decline to follow Alsup.
       There, plaintiff alleged she requested a transfer to a new
department because she suffered from severe depression and
acute anxiety stemming from her supervisor treating her “‘in a
negative and devaluing manner’” and making comments “‘of an
unwelcome sexual nature . . . .’ [Citation.]” (Alsup, supra, 2015
U.S. Dist. LEXIS at p. 2.) The court held plaintiff failed to state a

                                   8
claim for failure to accommodate because “the plaintiff’s
requested accommodation, transfer to a new position under a new
supervisor, is unreasonable as a matter of law.” (Id. at p. 19.) We
find the court’s reasoning in Alsup unpersuasive. After citing to
out-of-state cases, the Alsup court stated that even without the
benefit of those cases, plaintiff has not stated a claim because
“[p]laintiff’s work environment could not have been modified or
adjusted in a manner that would have enabled the plaintiff to
perform the functions of her job.” (Ibid.)
       Alsup predates the #MeToo movement and is out of step
with current law. If the supervisor indeed made unwelcome
sexual advances and was otherwise demeaning the employee,
firing or disciplining the supervisor and/or placing the employee
under a different supervisor would have been warranted and
would be obvious, reasonable accommodations that would permit
the employee to return to work. Similarly, Do’s work environment
could have been adjusted (e.g., by transferring Do to another
supervisor or replacing DeSimone) so that Do could perform the
essential functions of his job. We therefore decline to follow Alsup
and conclude its purported per se rule — that transferring an
employee to a vacant position under a new supervisor can never
be a reasonable accommodation — is inconsistent with FEHA.

            3.    Substantial Evidence of an Alternative
                  Position

      Alternatively, Raytheon contends Do offered no evidence
that another position was available to him.4 “If the employee
cannot be accommodated in his or her existing position and the


4      Raytheon and Do disagree on who bears the burden of proof
at trial to demonstrate a reasonable accommodation existed.
Even assuming Do had the burden of proving a vacant position
existed, substantial evidence supports the reasonable
accommodation verdict.
                                 9
requested accommodation is reassignment, an employer must
make affirmative efforts to determine whether a position is
available. [Citation.]” (Raine v. City of Burbank (2006) 135
Cal.App.4th 1215, 1223.) Raytheon argues when Do “finally
asked HR about other positions, Raytheon investigated and found
no vacant position available, other than the position he held
when he went out on disability.” Substantial evidence, however,
supports a contrary conclusion.
      First, in response to Do’s request to transfer to another
position in Los Angeles or Orange County, Raytheon responded it
did not have “any open requisitions in Los Angeles [C]ounty.” It
did not advise Do whether vacant positions existed in Orange
County, however. Second, Do testified he sought an open position
as a project manager. Do testified he was qualified for the
position and that one person applied after he did, and
nevertheless received an interview. Although FEHA does not
require an employer to promote a disabled employee as an
accommodation, this was not the reason Raytheon provided for
declining to consider Do for the vacant project manager position.
Instead, Raytheon claimed Do waited too long and the position
had been filled. “We do not reweigh evidence or assess the
credibility of witnesses on review for substantial evidence.
[Citation.]” (San Diego Gas & Electric Co. v. Schmidt (2014) 228
Cal.App.4th 1280, 1292.) We therefore conclude there is
substantial evidence in the record from which a jury could
conclude a vacant position was available, and the reason
Raytheon gave for not considering Do for the project manager
position was pretextual.

      B.    The Trial Court Did Not Abuse its Discretion by
            Declining to Give the Higgins-Williams Jury
            Instruction

      Raytheon contends the trial court abused its discretion by
refusing to give a special jury instruction based on the holding in

                                10
Higgins-Williams: “An employee’s inability to work under a
particular supervisor because of anxiety and stress related to the
supervisor’s standard oversight of the employee’s job performance
does not constitute a [mental] disability under FEHA.” We agree
with the trial court’s conclusion that the proposed instruction
would be “unduly confusing to the jury.”
       “A party is entitled upon request to correct,
nonargumentative instructions on every theory of the case
advanced by him which is supported by substantial evidence.”
(Soule v. General Motors Corp. (1994) 8 Cal.4th 548, 572.) A party
is not entitled, however to instructions that incorrectly state the
applicable law (see, e.g., Hyatt v. Sierra Boat Co. (1978) 79
Cal.App.3d 325, 333-335), or instructions that are confusing or
misleading. (Harris v. Oaks Shopping Center (1999) 70
Cal.App.4th 206, 209-210.) When a proposed instruction is
erroneous, misleading, or incomplete, the trial court may
properly reject the instruction and is not required to modify or
correct it. (Boeken v. Philip Morris, Inc. (2005) 127 Cal.App.4th
1640, 1673.)
       As discussed above, a qualifying mental disability under
FEHA includes any mental illness that limits the person’s ability
to work. (§ 12926, subd. (j)(1)(C).) In concluding that a mental
disability “related to the supervisor’s standard oversight” does
not constitute a disability under FEHA, the Higgins-Williams
court relied on Hobson v. Raychem Corp. (1999) 73 Cal.App.4th
614, 618 (Hobson). (Higgins-Williams, supra, 237 Cal.App.4th at
p. 84.) In Hobson, the court held “the inability to perform one
particular job, or to work under a particular supervisor, does not
constitute a qualified disability” under FEHA. (Hobson, supra, 73
Cal.App.4th at p. 628.) But as noted by the Higgins-Williams
court, Hobson applied “the narrower federal test of disability of
‘substantially limits’ a major life activity, rather than the broader
California test of simply ‘limits,’” and Hobson was disapproved on
that point by our Supreme Court in Colmenares v. Braemar

                                 11
Country Club, Inc. (2003) 29 Cal.4th 1019, 1031, fn. 6. (Higgins-
Williams, supra, 237 Cal.App.4th at p. 84.) The court in Higgins-
Williams concluded, however, the holding it relied on in Hobson
(i.e., the inability to perform one particular job, or to work under
a particular supervisor, does not constitute a qualified disability)
remains good law. (Id. at pp. 85-86.) Even assuming we agree, it
is not at all clear that the holding the Higgins-Williams court
extracts from Hobson is a correct statement of law, i.e., that
whether an employee suffers from a FEHA-protected disability is
dependent on whether the supervisor practiced “standard
oversight.”
        In any event, the phrase “standard oversight” is
ambiguous. This point is underscored by the facts in Higgins-
Williams. There, the court held the supervisor’s actions
constituted standard oversight: “As for the alleged nonstandard
supervisorial oversight, all plaintiff can muster is that [the
supervisor] began singling plaintiff out for negative treatment on
September 8, 2010, and that on the very next day, [the
supervisor] grabbed plaintiff’s arm and yelled at her, after which
plaintiff suffered a panic attack, left work, and never returned.”
(Higgins-Williams, supra, 237 Cal.App.4th at p. 86, fn. 2.) If it
was ever standard workplace conduct for a supervisor to grab and
yell at an employee, that time has long passed. We therefore
conclude the proposed jury instruction had the potential of
confusing and misleading the jury because it did not define
“standard oversight.” And, Raytheon could have, but did not,
request a revised instruction. It is not the trial court’s duty to
modify the proposed instruction. (Boeken v. Philip Morris, Inc.,
supra, 127 Cal.App.4th at p. 1674.) Moreover, even if we were
persuaded the court erred in declining to give the proposed
instruction, Raytheon failed to demonstrate prejudice. The record
on appeal does not include a complete set of jury instructions
from which we could determine whether it is reasonably probable
a different result would have been reached if the refused

                                12
instruction had been given. (See Soule v. General Motors Corp.
(1994) 8 Cal.4th 548, 580-581 [“when deciding whether an error
of instructional omission was prejudicial, the court must []
evaluate (1) the state of the evidence, (2) the effect of other
instructions, (3) the effect of counsel’s arguments, and (4) any
indications by the jury itself that it was misled.”].)


      C.    Substantial Evidence Supported the Jury’s
            Interactive Process Verdict

      “Under FEHA, an employer must engage in a good faith
interactive process with the disabled employee to explore the
alternatives to accommodate the disability. [Citation.]” (Wysinger
v. Auto. Club of Southern California (2007) 157 Cal.App.4th 413,
424, citing § 12940, subd. (n).) Raytheon contends substantial
evidence did not support the jury’s interactive process verdict for
the same reasons it contends substantial evidence did not
support the reasonable accommodation verdict: Do failed to
identify a reasonable accommodation; Do’s request to be
transferred to a new supervisor was unreasonable as a matter of
law; and Do did not suffer from a recognized disability under
FEHA. We reject these contentions for the reasons discussed
above.

II.   DO’S CROSS-APPEAL

      After trial, Do moved for an award of attorneys’ fees of
$1,996,766 ($998,383 with a multiplier of 2.0) and expert fees of
$55,322.29. The judge5 awarded attorneys’ fees in the amount of
$695,090, but denied the request for expert witness fees. She also
taxed Do’s claimed costs by $5,273.65. Do contends the court
abused its discretion when determining the attorneys’ fees and
costs award by (1) refusing to award a multiplier; (2) decreasing

5     Judge Joanne B. O’Donnell heard the attorneys’ fee motion.
                             13
the lodestar to account for limited success; (3) denying expert
witness fees; and (4) taxing costs. We disagree.

      A.    Governing Legal Principles and Standard of
            Review

       Under FEHA, the court, in its discretion, may award
reasonable attorneys’ fees and costs to the prevailing party.
(§ 12965, subd. (b).) “[I]n exercising its discretion, a trial court
should ordinarily award attorney[s’] fees to a prevailing plaintiff,
unless special circumstances would render an award of fees
unjust.” (Young v. Exxon Mobil Corp. (2008) 168 Cal.App.4th
1467, 1474.) To calculate the fee award, the trial court first
determines the lodestar, i.e., the number of hours worked
multiplied by a reasonable hourly fee. (Taylor v. Nabors Drilling
USA, LP (2014) 222 Cal.App.4th 1228, 1249.) The trial court may
increase the lodestar by applying a multiplier or enhancement if
it finds other factors weigh in favor of a higher fee. (Weeks v.
Baker & McKenzie (1998) 63 Cal.App.4th 1128, 1171.)
       We review a trial court’s attorneys’ fees award for abuse of
discretion, and we presume the trial court considered all
appropriate factors in selecting the lodestar and applying a
multiplier. (Taylor v. Nabors Drilling USA, LP, supra, 222
Cal.App.4th at pp. 1249-1250.) The judge is in the best position to
determine the value of professional services rendered in his or
her court. (PLCM Group, Inc. v. Drexler (2000) 22 Cal.4th 1084,
1095 (PLCM Group).) The award will not be disturbed unless we
are convinced that it is clearly wrong. (Ibid.)

      B.    Rejection of 2.0 Multiplier

       A court has the discretion to apply a multiplier or fee
enhancement to the lodestar figure to take into account a variety
of factors, including “(1) the novelty and difficulty of the

                                14
questions involved, (2) the skill displayed in presenting them,
(3) the extent to which the nature of the litigation precluded
other employment by the attorneys, [and] (4) the contingent
nature of the fee award.” (Ketchum v. Moses (2001) 24 Cal.4th
1122, 1132 (Ketchum).)
       Here, the experienced judge assessed the Ketchum factors
and declined to award a multiplier: “This was a lengthy
employment case based on FEHA. It was fact-intensive, but so
are all such cases. It took approximately three years to get to
trial, and there was considerable litigation since judgment. But
the case was not so consuming that it would reasonably preclude
any other employment. There were times when the litigation was
intensive, but other times when it was not. It was a contingent
fee case, but so are virtually all employment cases. The hourly
rates awarded are on the high side of reasonable, based on the
skill of plaintiff’s attorneys. Plaintiff did not prevail on a
significant number of his claims.”
       Do contends that absent a multiplier, “contingency
attorneys cannot be fairly compensated compared to lawyers paid
an hourly-fee.” But our Supreme Court made clear “the trial court
is not required to include a fee enhancement to the basic lodestar
figure for contingent risk . . . .” (Ketchum, supra, 24 Cal.4th at p.
1138; see also Green v. Dillingham Constr. N.A. (2002) 101
Cal.App.4th 418, 428-249 (Green) [remanding to the trial court to
“exercise its discretion on whether a fee enhancement is merited”
for “contingent risk” because the trial court incorrectly
determined it was not permitted to enhance the fee award based
on contingent risk].) Here, unlike in Green, the judge recognized
the contingent risk was a factor it could rely on in adjusting the
lodestar figure, but properly exercised its discretion in declining




                                 15
to apply a multiplier after applying all the Ketchum factors to the
facts of this case.6

      C.    Decrease in Lodestar

       “[A] prevailing party generally may not recover for work on
causes of action on which the party was unsuccessful. [Citation.]”
(Mann v. Quality Old Time Service, Inc. (2006) 139 Cal.App.4th
328, 342.) In evaluating the impact “limited success” has on an
award of attorneys’ fees, California applies the two-step test
outlined in Hensley v. Eckerhart (1983) 461 U.S. 424 [103 S.Ct.
1933; 76 L.Ed.2d 40] (Hensley). First, the trial court must
evaluate “whether ‘the plaintiff fail[ed] to prevail on claims that
were unrelated to the claims on which he succeeded[.]’”
(Environmental Protection Information Center. v. Department of
Forestry & Fire Protection (2010) 190 Cal.App.4th 217, 239
(Environmental), quoting Hensley, supra, 461 U.S. at p. 434.)
Second, if the court finds that successful and unsuccessful claims
are related, “the court proceeds to the second step of [the] Hensley
inquiry, which asks whether ‘the plaintiff achieve[d] a level of
success that makes the hours reasonably expended a satisfactory
basis for making a fee award.’” (Environmental, supra, 190
Cal.App.4th 217, 239, quoting Hensley, supra, 461 U.S. at p. 434.)
“Full compensation may be appropriate where the plaintiff has
obtained ‘excellent results,’ but may be excessive if ‘a plaintiff has
achieved only partial or limited success.’” ( Environmental, supra,
190 Cal.App.4th 217, 239, quoting Hensley, supra, 461 U.S. at pp.
435, 436.)



6      Do repeatedly refers to this case as a “public interest case”
to justify a multiplier, but he does not claim that his success on
his two disability FEHA claims “had any broad public impact or
resulted in significant benefit to anyone other than himself.”
(Chavez v. City of Los Angeles (2010) 47 Cal.4th 970, 990.)
                                  16
       The trial court acknowledged “[t]here were a large number
of facts, the significance of which had to be considered in the
totality of the circumstances, which formed a common core of
facts in all of the causes of action.” It further observed “not all
facts were intertwined,” however: “There were distinctive facts in
the disability claims, on which Plaintiff prevailed, and the claims
based on discrimination, harassment, and retaliation on which
Plaintiff did not prevail.” The court therefore held “[t]he claimed
amount must be reduced to reflect the issues related solely to the
discrimination, harassment and retaliation claims.”
       Do argues the trial court abused its discretion because it
“was operating under the mistaken belief that” it was required to
reduce fees to account for distinctive facts related to the claims on
which Do did not prevail. We disagree. The trial court’s
statement that fees “must be reduced to reflect the issues related
solely” to claims on which Do was unsuccessful is a correct
application of the law. (See Chavez v. City of Los Angeles, supra,
47 Cal.4th at p. 989 [“If a plaintiff has prevailed on some claims
but not others, fees are not awarded for time spent litigating
claims unrelated to the successful claims, and the trial court
‘should award only that amount of fees that is reasonable in
relation to the results obtained.’ [Citation.]”].)
       Do’s alternative argument that this was not a limited
success case because “the special verdict form was
undifferentiated, entitling [Do] to the entire jury award whether
he prevailed on some or all of his claims” also has no merit. The
special jury form indicates Do prevailed on two of his eight
claims. That the jury form awards a lump sum (as opposed to a
separate damages award for each of the disability claims) does
not mean Do “enjoyed complete” success. It is unreasonable to
infer, as Do urges us to do, that even if Do prevailed on all his
disability claims, the jury may not have awarded him any
additional damages.


                                 17
       Finally, Do claims the court erred in not identifying the
“distinctive facts” related solely to the unsuccessful claims. But it
is not the court’s duty to make specific factual findings explaining
its calculation of the fee award. (Taylor v. Nabors Drilling USA,
LP (2014) 222 Cal.App.4th 1228, 1250-1251 (Taylor), quoting
California Common Cause v. Duffy (1987) 200 Cal.App.3d 730,
754-755 [“‘In California, the trial court has no sua sponte duty to
make specific factual findings explaining its calculation of the fee
award and the appellate courts will infer all findings exist to
support the trial court’s determination. [Citations.] . . . . [I]t is
incumbent on the party who is dissatisfied with the court’s
calculation of the number of allowable hours to request specific
findings.’ [Citation.] Appellant ‘did not request specific findings
and therefore may not now complain on appeal that [it does] not
know which particular hours the court eliminated.’ [Citation.”].)
Like the appellant in Taylor, Do failed to request additional
specific findings from the trial court; therefore, he is precluded
from doing so on appeal.7 We conclude the trial court did not
abuse its discretion by reducing the lodestar by 20% to account
for Do’s lack of success on a majority of his claims.
       Do also challenges the trial court’s reduction of the hourly
fees of three of the seven timekeepers included in his motion for
attorneys’ fees. The trial court reduced Mr. Barrera’s hourly rate
from $800 to $750, Mr. Holguin’s hourly rate from $800 to $700,
and Ms. Lauzon’s rate from $600 to $550. “The value of legal

7      For the same reason, we reject Do’s contention that the
trial court erred in reducing the lodestar for unspecified duplicate
billing and billing for clerical/secretarial duties. It is not the trial
court’s duty to identify specific hours it eliminated when
calculating the attorneys’ fee award. (Taylor, supra, 222
Cal.App.4th at pp. 1250-1251.) As Do’s counsel acknowledged at
the hearing on the attorneys’ fee motion, reviewing attorneys’ fee
requests at the conclusion of trial takes an immense amount of
time: “It looks like a lot of time went into this. It looks like the
papers were read and reconsidered, and we appreciate that.”
                                   18
services performed in a case is a matter in which the trial court
has its own expertise. [Citation.]” (PLCM Group, supra, 22
Cal.4th at p. 1096.) On appeal, we will not disturb the trial
court’s modest reduction in hourly rates where, in the court’s
judgment, “[s]ome of the requested hourly rates [were]
unreasonably high[.]”

      D.     Expert Witness Fees

       Under Code of Civil Procedure section 998, subdivision (d),
the trial court has discretion to award expert witness fees to a
plaintiff if plaintiff’s settlement offer was rejected and he later
obtains a more favorable judgment. The trial court declined to
award expert fees because Do “failed to sufficiently support his
request for expert witness fees.” The trial court’s conclusion is
supported by the record.
       Do requested $55,322.29 in expert fees. The majority of the
expert fees requested related to fees incurred by experts who did
not testify at trial. Although a trial court may award fees spent
on experts who did not actually testify (see Santantonio v.
Westinghouse Broadcasting Co. (1994) 25 Cal.App.4th 102, 124),
plaintiff must demonstrate the fees were “reasonably
necessary . . . [in the] preparation for trial . . . .” (Code Civ. Proc.,
§ 998, subd. (d).)
       Here, Do’s counsel stated he “was required to engage expert
witnesses,” but failed to offer any explanation regarding why the
expert fees were “reasonably necessary.”8 The supporting
documentation also lacked specificity. For example, in support of
expert fees incurred by Mr. Robbins, Do attached a “Balance Due”
statement showing $40,899.68 in fees and $322.61 in interest, but

8    Do’s counsel’s description of Mr. Robbins’ services, for
which Do sought $52,458, was limited to: “review of four
Raytheon investigations, relevant deposition transcripts,
preparation.”
                                19
providing no detail regarding the work performed. On this record,
it was well within the trial court’s discretion to deny Do’s request
for expert fees.

      E.    Costs

        “Generally, the prevailing party in ‘any action or
proceeding’ is entitled to costs as a matter of right.” (Huerta v.
Kava Holdings, Inc. (2018) 29 Cal.App.5th 74, 79 (Huerta),
quoting Code Civ. Proc., § 1032, subd. (b).) An award of costs to
the prevailing party in a FEHA action, however, “is never a
matter of right, but is always within a trial court’s discretion.”
(Huerta, supra, 29 Cal.App.5th at p. 80, citing § 12965, subd. (b);
see also Williams v. Chino Valley Independent Fire Dist. (2015)
61 Cal.4th 97, 108 (Williams) [holding “section 12965, subdivision
(b) [is] an exception to Code of Civil Procedure section 1032,
subdivision (b), mak[ing] an award of ordinary costs to a
prevailing FEHA party discretionary rather than
mandatory . . . .”].)
        Here, the court granted Raytheon’s motion to tax costs for
the following: (1) travel expenses totaling $471.50; (2) attorney
service and messenger costs totaling $415; and (3) mock trial and
jury consultants totaling $4,487.15.
        Do challenges the court’s ruling on travel expenses because
the trial court, he contends, improperly relied on Code of Civil
Procedure section 1033.5, subdivision (a)(3).9 As stated above,
section 12965, subdivision (b) governs the award of costs in
FEHA cases. Our Supreme Court held, however, “the definition of
allowable costs in Code of Civil Procedure section 1033.5 governs
the type of costs that may be awarded under Government Code
section 12965, subdivision (b)[.]” (Williams, supra, 61 Cal.4th at

9     The only travel expenses authorized by Code of Civil
Procedure section 1033.5 are those to attend depositions. (Code
Civ. Proc., § 1033.5, subd. (a)(3).)
                                  20
p. 106 [Emphasis in original].) Thus, the trial court correctly
relied on Code of Civil Procedure section 1033.5.
       Do also contends the messenger fees, mock trial expenses,
and jury consultant expenses were reasonably necessary costs,
and therefore should not have been taxed. The trial court found
Do “failed to meet his burden of supporting the necessity of
messenger fees.” This finding is consistent with Code of Civil
Procedure section 1033.5, subdivision (a)(14), which states fees
“for the electronic filing or service of documents” are recoverable
costs, but does not include messenger fees. (See Nelson v.
Anderson (1999) 72 Cal.App.4th 111, 132 [“Messenger fees are
not expressly authorized by statute, but may be allowed in the
discretion of the court. [Citations.]”].) Regarding mock trial
expenses, the trial court explained: “Although plaintiff states the
mock trial was helpful in determining trial strategy and
shortened the trial, no specifics of how this occurred were
provided and the Court cannot find that it was reasonably
necessary.” Similarly, regarding jury consultant expenses, the
trial court found Do “failed to meet its burden of establishing that
this was a reasonably necessary expense.” We find no abuse of
discretion.




                                21
                         DISPOSITION

      The judgment and attorneys’ fees and costs order are
affirmed. The parties are to bear their own costs on appeal.




CURREY, J.



We concur:




MANELLA, P.J.




WILLHITE, J.




                                22